Title: From Thomas Jefferson to James Wilkinson, 16 January 1800
From: Jefferson, Thomas
To: Wilkinson, James



Dear General
Philadelphia Jan. 16. 1800.

A mr Morgan Brown of Palmyra has been so kind as to offer me two Indian busts of marble or other stone, which are to be forwarded to New Orleans to the care of mr Daniel Clarke junr. of that place. as there would be considerable danger of their being lost, should they come by any common conveyance from thence to this place, and understanding you will be coming round in a frigate in the spring, I take the liberty of soliciting your patronage & care of these curiosities. I take for granted you will stop at New Orleans, where mr Clarke will take the trouble of embarking them under your permission; and in whatever port you may arrive, they may be landed & put under the care of some one who will notify me. here mr John Barnes mercht. 16. South 3d street would recieve them & reimburse any expences they may have occasioned. the value which you set yourself on objects of this nature, will I am sure be my best apology for the trouble I propose to you; which I do the more willingly as it furnishes me an occasion of assuring you of the sentiments of respect & esteem with which I am Dear General
Your most obedt. & most humble servt

Th: Jefferson

